Finch, J. (dissenting).
On January 9, 1913, plaintiff recovered a judgment against defendant which was docketed and filed the same day. On January 11,1915, defendant filed a petition in bankruptcy and was duly *605adjudicated a bankrupt. On October 21, 1915, defendant obtained his discharge. In the first set of schedules filed in the bankruptcy proceedings, plaintiff’s judgment was included and plaintiff had notice thereof. In April, 1915, defendant obtained from plaintiff and filed a satisfaction of this judgment, and the bankruptcy schedules were amended so as to eliminate said judgment therefrom. Plaintiff alleges in his own affidavit that he sought out the defendant and informed him that the plaintiff had certain information which would prevent defendant from obtaining his discharge in bankruptcy, and unless defendant would make provision for the payment of such judgment and expunge plaintiff’s claim from the bankruptcy schedules that plaintiff would file objections to the discharge and prevent the defendant from obtaining his discharge in bankruptcy, and that thereafter the said defendant by fraudulent representations induced the plaintiff to accept an assignment of another judgment and obtained from the plaintiff a satisfaction of the judgment owned by the plaintiff against the defendant, and the amended schedules above noted were thereupon filed. It also appears that on January 15,1918, because of the fraud of the defendant the plaintiff obtained a decree of this court setting aside the aforesaid satisfaction of judgment and reinstating the judgment against the defendant in favor of the plaintiff.
In the disposition of this appeal it is unnecessary to consider the respective delinquencies of the parties. If the plaintiff has been guilty of wrong-doing it has been judicially determined that the defendant was guilty of fraud which may or may not have also amounted to a crime. The amended schedules in bankruptcy took the place of the original schedules and hence the plaintiff was not possessed of a provable debt against the defendant from the time of the filing *606of the amended schedules until long after the defendant’s discharge in bankruptcy. By section 17 of the Bankruptcy Act it is provided that a discharge in bankruptcy shall release a bankrupt from all of his provable debts. From the time that a satisfaction of the judgment was filed until the time when by a decree of this court said satisfaction was cancelled and the judgment reinstated, plaintiff; was not in possession of a debt which he could prove in bankruptcy proceedings. Since the plaintiff had at the time no provable debt, it follows that the defendant was not discharged in bankruptcy from the judgment held by the plaintiff. To hold that these parties should be reinstated in the positions which they occupied before both were guilty of offences is to ignore the plain provisions of the bankruptcy act that there must be a provable debt. Moreover, an act is never held to relate back when the effect of such relating back is to cut off rights which have intervened between the time of the happening of the act and the time at which it is adjudged to relate back. There is an additional reason why this court should not' grant the affirmative relief which the defendant seeks on this motion. Both parties have been guilty of offences and hence neither should be granted affirmative relief as against the other.
It follows that the order appealed from should be reversed with costs and disbursements of this appeal, and the judgment in favor of the plaintiff reinstated.
Order affirmed, with costs and disbursements.